On February 28, 1996, it was ordered that the said Justin D. Becker shall be, and hereby is, committed to the custody of the Montana Department of Corrections for a term of five (5) years. Defendant shall be subject to conditions as stated in the February 28,1996 judgment. The defendant will be placed under the supervision of the Department of Adult Probation and Parole, and will abide by the rules and regulations of that office. The defendant shall receive credit for time served in the Big Horn County Detention Facility from and after August 30, 1995. It is the recommendation of this Court that defendant be considered for acceptance in the Swan River Boot Camp Program. In the event that Justin Dale Becker completes the Boot Camp Program and follow-through provisions required by that Program, he may be returned to this Court for suspension of the balance of any prison sentence. Any suspension shall be subject to compliance with provision and conditions set forth in this Judgment. It is further ordered that the sentence imposed herein shall run concurrently to the sentence imposed in Counts I and II in Big Horn County criminal cause number DC 93-24.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The State was represented by attorney Thomas Scott.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The Defendant acknowledged that he understood this and stated that he wished to proceed. Upon further consideration, however, the Defendant elected not to further proceed and so advised.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Justin D. Becker for representing himself in this matter and also attorney Thomas Scott for representing the State.